id office uilc cca-113144-09 -------------- number release date from ------------------ sent pm to --------------------- cc -------------- subject façade easement - appeals training materials the attached slides are the ones i sent you the end of november but they now have more on penalties per your request i think you were right -- they needed more on penalties the penalty slides were prepared by ------ please let us know if there is anything you want to discuss attachment charitable_contributions of façade easements sec_170 topics charitable_contributions in general charitable_contribution of a façade easement substantiation valuation penalties typical issues note all references to code sections are to the internal_revenue_code and all references to regulations are to the income_tax regulations charitable_contributions in general overarching sec_170 requirements to be deductible under sec_170 there must be - a transfer - of property or money - to a qualified donee - with charitable intent and without receipt of economic - of the donor’s entire_interest in property there are benefit exceptions to this rule - proper substantiation see pub charitable_contributions charitable_contribution of a façade easement what is an easement an easement is a non-possessory interest in the real_property of another not a mere contract right most conservation easements are negative easements in gross what is a façade easement a type of conservation_easement which may qualify as a charitable_contribution under sec_170 a restriction on making changes to the exterior of a historical structure a partial interest in property an exception to the sec_170 entire_interest rule sec_170 when is a façade easement deductible to be deductible a façade easement must be a qualified_conservation_contribution sec_170 qualified_conservation_contribution a contribution - -- of a qualified_real_property_interest -- to a qualified_organization -- exclusively for conservation purposes sec_170 sec_1_170a-14 qualified_real_property_interest a façade easement is a qualified_real_property_interest if it meets the conservation_purpose of - the preservation of a certified_historic_structure see sec_170 qualified_real_property_interest cont’d certified_historic_structure a certified_historic_structure means - any building structure or land area which is listed in the national register or any building which is located in a registered_historic_district as defined in sec_47 and is certified by the secretary of the interior to the secretary as being of historic significance to the district must be so designated at time of transfer or on due_date including extensions of return for taxable_year transfer is made sec_170 qualified_organization a qualified_organization or eligible donee must be- - governmental_unit - publicly-supported charity or - support organization described in sec_509 that is controlled by a governmental_unit or a publicly supported charitable_organization eligible donee must have the commitment to protect the conservation purposes and the resources to enforce the restrictions sec_170 sec_1_170a-14 pub provides list of exempt_organizations conservation_purpose historical preservation visual access by public - some visual access is required - if not visible from public way terms of easement must give public regular opportunities to view property - see sec_1_170a-14 v for factors and examples exclusively for conservation_purpose no inconsistent use - - no deduction if contribution would accomplish one conservation_purpose while permitting destruction of another significant conservation interest - however a destructive inconsistent use is allowed if the use is necessary for the protection of the conservation_purpose of the easement sec_1_170a-14 exclusively for conservation_purpose cont’d in perpetuity conservation_purpose must be protected in perpetuity sec_170 h any retained_interest in property by donor and or donor’s successor_in_interest must be subject_to legally enforceable restrictions - for example the deed of easement should be recorded in state land records the transfer must be complete under state law - language of deed must adequately protect the conservation_purpose and its exclusivity - remote future event does not defeat perpetuity requirement 170a-14 g deed must restrict donee transfers sec_1_170a-14 exclusively for conservation_purpose in perpetuity cont’d note that the in perpetuity requirement is in addition to the exclusively for conservation_purpose requirement see sec_170 sec_1_170a-14 g mortgagee must subordinate its rights in the property to the right of the donee organization to enforce the conservation_purpose in perpetuity sec_1_170a-14 extinguishment of easement conservation_purpose can still be protected in perpetuity if -- - extinguished by judicial proceeding and - sale proceeds used by donee org consistent with conservation_purpose - sec_1_170a-14 special rule for façade easements added by pension_protection_act ppa effective for contributions after façade easement not considered exclusively for conservation_purpose unless it -- includes a restriction that preserves the entire exterior of the building including the front sides rear and height of the building and prohibits any change inconsistent with historical character special rule for façade easements cont’d donor and donee must enter written_agreement certifying under penalty of perjury that donee -- - is qualified donee with a purpose of historic preservation and - has the resources to manage and enforce restriction and commitment to do so special rule for façade easements cont’d for contributions made in a tax_year beginning after t must include with tax_return - - qualified_appraisal within meaning of sec_170 - photos of entire exterior of building - description of all restrictions on development of building sec_170 special rule for façade easements cont’d dollar_figure filing fee no deduction allowed for charitable_contribution of façade easement if claimed deduction is more than dollar_figure unless t pays dollar_figure filing fee with the return effective for contributions made on or after date days after sec_170 substantiation substantiation deduction only if verified under regulations sec_170 specific requirements are set forth in f and sec_1_170a-13 deduction can be disallowed if not met proposed_regulations issued date incorporate recent legislative changes see reg-140029-07 2008_40_irb_828 see also pub charitable_contributions - substantiation and disclosure requirements substantiation requirements contemporaneous written acknowledgment cwa from the donee irs form_8283 qualified_appraisal qualified_appraiser content of cwa description but not value of donated property the façade easement whether the donee provided any goods or services in exchange for the donation and if so a description and good_faith estimate of the value of goods or services provided by the donee cwa cont’d contemporaneous cwa is contemporaneous if obtained by t on or before the date the t files a return for the year in which the contribution is made or the due_date including extensions of such return sec_170 sec_1_170a-13 form appraisal_summary if deduction is more than dollar_figure but not more than dollar_figure - form_8283 section a if deduction is more than dollar_figure - form_8283 section b appraisal_summary and - qualified_appraisal required if deduction is more than dollar_figure - form_8283 section b appraisal_summary - must also attach qualified_appraisal to return for contributions made after sec_170 c and d note that under the special rule for façade easements for façade easement contributions made in a taxable_year beginning after a qualified_appraisal must be attached to tax_return for any amount of deduction h b iii i see slide form_8283 cont’d appraisal_summary section b date of the contribution fair_market_value detailed description of property how and when obtained cost or other basis name address tin of appraiser donor donee declaration of appraiser signed and dated by donee and appraiser donee signature acknowledges - qualified_organization - receipt of property and date - form_8282 if disposition within years - unrelated use question qualified_appraisal timing appraisal must be made -- no earlier than days before contribution and no later than due_date including extensions of return sec_1_170a-13 qualified_appraisal content detailed description and physical condition of property date of contribution terms of any agreement or understanding related to use or disposition of property name and qualifications of appraiser prepared for income_tax purposes date property appraised appraised fair_market_value_method of valuation specific basis for valuation sec_1_170a-13 qualified_appraiser appraiser must declare on appraisal_summary that he or she -- - holds self out as appraiser or regularly performs appraisals - is qualified by experience education etc to value type of property being valued - understands sec_6701 civil penalty for aiding understatement_of_tax sec_1_170a-13 for returns filed after date the declaration required under sec_1_170a-13 must include an additional statement that the appraiser understands that a substantial or gross_valuation_misstatement resulting from an appraisal of the value of property that the appraiser knows or reasonably should have known would be used in connection with a return or claim_for_refund may subject the appraiser to a civil penalty under sec_6695a notice_2006_96 qualified_appraiser cont’d donor’s knowledge that appraisal exceeds fmv can disqualify appraiser for that donation sec_1_170a-13 appraiser cannot be donor donee person who sold or gave property to donor - cannot be agent related_person or employee - cannot be regularly used by donor must perform majority of appraisals for others fee cannot be based on percentage of appraised value sec_1_170a-13 pension_protection_act of applies to returns filed after new requirements for qualified_appraisal and qualified_appraiser - appraisal must be conducted by qualified_appraiser in accordance with generally accepted appraisal standards and any regulations or other guidance prescribed by the secretary sec_170 ppa new requirements cont’d qualified_appraiser - has earned appraisal designation from recognized professional appraiser organization or has met requirements in regulations - regularly performs appraisals for compensation - must demonstrate verifiable education and experience in valuing the type of property subject_to the appraisal and - has not been prohibited from practicing before the irs any time in prior years sec_170 effective for returns or submissions filed after notice_2006_96 section dollar_figure - provides transitional guidance after ppa and before regulations issued - appraisal treated as qualified if it complies with existing regulations if consistent with ppa and - is conducted by qualified_appraiser in accordance with generally accepted appraisal standards - appraisal will be treated as satisfying generally accepted appraisal standards if for example appraisal is consistent with substance and principles of uspap notice_2006_96 cont’d sections dollar_figure dollar_figure qualified_appraiser treated as meeting new requirements of sec_170 if - appraisal designation awarded on basis of demonstrated competency in valuing type of property for which appraisal performed appraiser makes written declaration that background experience education and membership in professional associations qualifies him or her to appraise this type of property appraiser has minimum experience for appraisals of real_property if -- for returns filed on or before meets requirements of existing regulations for returns filed after is licensed or certified for type of property being appraised in state of property location penalty declaration for returns filed after appraiser must make written declaration of knowledge of new sec_6695a civil penalty additional ppa changes affecting façade easements deduction up to of t’s contribution_base carryover of deduction for up to years effective for contributions made after date through date sec_170 notice_2007_50 termination_date extended to by food conservation and energy act of valuation fair_market_value general_rule fmv is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 if property is ltcg deduction is generally but not always fmv otherwise reduce by appreciation sec_170 see pub determining the value of donated property comparable façade easement sales if substantial record of sales of façade easements comparable to donated easement exists then fmv should be based on the sales prices of those easements sec_1_170a-14 before and after test if no record of façade easement sales use before and after test sec_1 170a- h i but test not applied mechanically s rept no 1980_2_cb_599 fmv of easement is difference between fmv of property before granting of restriction and fmv of property after granting of restriction two appraisals are required if donor receives a benefit from the transfer - may be no deduction - deduction only for excess if granting of restriction increases value of any other_property owned by donor or related_party as defined in sec_267 amount of deduction is reduced by that amount sec_1_170a-14 ii sec_1_170a-14 examples whitehouse v commissioner t c no date use of comparable sales_method before value highest_and_best_use value of the property before the contribution is based on the highest_and_best_use of the property in its current condition unrestricted by the easement highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 before value must take into account such factors as -- - current use of the property - objective assessment of how immediate or remote the likelihood is that the property absent the restriction would be developed - any effect from zoning conservation or historic preservation laws that already restrict the property’s highest_and_best_use sec_1_170a-14 before value highest_and_best_use cont’d special suitability of property for a particular use may be relevant must be a reasonable probability that the property would be so used in the reasonably foreseeable future realistic objective potential uses must be determined not a fantasy test before value highest_and_best_use cont’d intent of the particular donor not at issue realistic assessment of what a reasonable owner would do with the property to put it to its best use schwab v commissioner tcmemo_1994_232 87_tc_389 after value parties often agree on after value in some cases the conservation_easement will have no material effect on value or may enhance rather than reduce value no deduction is allowable for an easement that has no value sec_1_170a-14 after value cont’d local ordinances often there are local ordinances restricting use and changes to façade compare easement to any existing restrictions on property read deed of easement carefully easement should be valued only to extent easement restriction is more stringent than other restrictions already on property sec_1_170a-14 ii no safe_harbor no percentage reduction some literature erroneously states that irs will accept reduction in value of property as facade easement valuation tax_court façade easement valuation cases during 1980’s often were in that range cca issued date irs will not accept appraisal to substantiate fmv of façade easement if the appraisal merely values entire fee before contribution and applies percentage reduction appraisal must do full valuation both before and after contribution there is no safe_harbor no percentage reduction fmv is facts and circumstances see nicoladis v commissioner tcmemo_1988_163 reduction in contribution amount for rehabilitation_credit added by ppa effective for contributions after if during preceding years t received a rehabilitation_credit under sec_47 for the building amount of deduction must be reduced by the following ratio -- sum of credits fmv of building on date of contribution sec_170 penaltie sec_47 potential civil penalties accuracy related penalty under sec_6662 tax_return_preparer penalties under sec_6694 appraiser penalties under sec_6695a aiding_and_abetting understatement_of_tax liability under sec_6701 notice_2004_41 accuracy related penalty sec_6662 taxpayers may be subject_to an accuracy-related_penalty if they have an underpayment_of_tax required to be shown on a return this penalty applies in relevant part to any portion of an underpayment that is attributable to -- negligence or disregard of rules or regulations -- any substantial_understatement_of_income_tax -- any substantial_valuation_misstatement under chapter -- any substantial estate or gift_tax valuation misstatement reasonable_cause exception sec_6664 special rule for certain valuation overstatements with respect to charitable_deduction_property the reasonable_cause and good_faith exception to the sec_6662 accuracy-related_penalty does not apply to any underpayment attributable to a substantial or gross_valuation_overstatement unless -- the taxpayer shows that the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and in addition to getting the appraisal the taxpayer made a good_faith investigation of the value of the contributed_property sec_6664 whitehouse hotel ltd partnership v commissioner t c no date sec_6662 accuracy-related_penalty applied taxpayer-partnership’s valuation of façade easement was gross_valuation_misstatement sec_6664 reasonable_cause exception did not apply taxpayer had obtained qualified_appraisal by qualified_appraiser but taxpayer-partnership did not make good_faith investigation of value as required by c no taxpayer-partner with personal knowledge made any showing of investigation tax_return_preparer penalties sec_6694 a tax_return_preparer may be subject_to a penalty for understatement of taxpayer’s liability on a return or claim_for_refund due to an unreasonable position or willful or reckless conduct unreasonable position sec_6694 imposes a penalty on a tax_return_preparer who prepares a return or claim_for_refund reflecting an understatement_of_liability due to an unreasonable position if the tax_return_preparer knew or reasonably should have known of the position a position is unreasonable unless i there is or was substantial_authority for the position or ii the position was properly disclosed and had a reasonable basis no penalty is imposed however if it is shown that there is reasonable_cause for the understatement and the tax_return_preparer acted in good_faith tax_return_preparer penalties sec_6694 cont’d willful or reckless conduct -- sec_6694 imposes a penalty on a tax_return_preparer who prepares a return or claim_for_refund if any part of an understatement_of_liability was due to a willful attempt in any manner by an income_tax_return_preparer to understate the liability for tax on the return or claim or any reckless or intentional disregard of rules or regulations by a tax_return_preparer appraisers and sec_6694 an appraiser may be subject_to penalties under sec_6694 as a non- signing_tax_return_preparer if the appraisal is a substantial portion of the return or claim_for_refund and the applicable standards of care under sec_6694 are not met the irs has discretion to impose the sec_6694 and sec_6695a penalties in the alternative against an appraiser depending on the facts and circumstances of the appraiser’s conduct the irs however will not stack the penalties under sec_6694 and sec_6695a with respect to the same conduct a separate regulation will provide guidance under sec_6695a see preamble to tax_return_preparer penalty final regulations fed register appraiser penalties sec_6695a a penalty may be imposed under sec_6695a if -- a person prepares an appraisal of the value of property and such person knows or reasonably should have known that the appraisal would be used in connection with a return or a claim_for_refund and the claimed value of the property on a return or claim_for_refund which is based on such appraisal results in a substantial_valuation_misstatement a substantial_estate_or_gift_tax_valuation_understatement or a gross_valuation_misstatement effective for returns involving an appraisal of a façade easement ppa e aiding_and_abetting understatement_of_tax liability sec_6701 a penalty may be imposed under sec_6701 on any person -- who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person notice_2004_41 in certain transactions involving conservation easements where taxpayers are improperly claiming charitable_contributions under sec_170 the service may -- impose penalties under sec_6662 disallow all or part of any improper deductions assess excise_taxes under sec_4958 against any disqualified_person who receives an excess_benefit from a conservation_easement transaction and against any organization_manager who knowingly participates in the transaction challenge the tax-exempt status of the organization review promoters of conservation_easement transactions promoters appraisers and other persons may be subject_to penalties under sec_6700 sec_6701 practical tips look for the following- - legally-required substantiation can disallow entire deduction if not properly substantiated - sec_170 statement cwa - properly completed form_8283 - is donee qualified commitment resources - qualified_appraisal qualified_appraiser - valued using before and after test - was the taxpayer’s use of the property already restricted by local ordinances - easement language in perpetuity inconsistent uses - is easement recorded - subordination by mortgagee - any quid pro quo received by donor
